Citation Nr: 1600465	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for service-connected major depression/severe anxiety.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to October 1969 and from March 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision issued by the RO. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The major depression/severe anxiety has been productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships; total occupational and social impairment is not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating, but no higher for the service-connected major depression/severe anxiety have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in June 2006. The claim was last adjudicated in October 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case. All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with this claim herein decided. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examinations in connection with his claim for increased ratings. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examinations obtained are adequate with regard to the issues on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disability has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The initial rating for the Veteran's major depression/severe anxiety has been assigned pursuant to Diagnostic Code 9434. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

A December 2006 VA treatment record documents diagnoses of dysthymic disorder, major depressive disorder and generalized anxiety disorder. A GAF score of 50 for the Veteran's psychiatric disorder was assigned. The Veteran complained that he was a "56 year-old failure." He reported that he had been depressed for many years. His first period of depression occurred at age 17 after breaking up with a girlfriend. Following that breakup, he was depressed for 3-4 years. Symptoms of his depression included anxiousness, trouble sleeping, difficulty eating and weight loss. Additionally, he contemplated suicide at that time. His second period of depression occurred while he was in the Marine Corps in 1969. Reportedly, he got so depressed that he couldn't finish his training. Apparently, he took an overdose of Valium and was taken out of his school and put in another assignment. His third period of depression occurred subsequent to service when he was restructured from his job in 1994. Symptoms included trouble sleeping, anxiety and fear of the future. However, he looked for and obtained employment with another company in the Kansas City area. His fourth period of depression occurred in 1997 when he apparently had his job restructured gain. His symptoms included difficulty sleeping, trouble with his appetite, embarrassment and negative feelings." 

He reported that his current period of depression began in November of 1999 when he was fired from his job. Symptoms included trouble sleeping (with restless sleep and waking up), diminished interest, feelings of guilt, diminished energy, "scattered" concentration, increased appetite and weight gain. He had a good deal of anxiety; felt restlessness, keyed up or on edge; was easily fatigued; had difficulty concentrating; was irritable; had muscle tension; and, experienced sleep disturbance. He thought about suicide but had no plans. The examiner indicated that the Veteran met the full criteria for generalized anxiety disorder.

He had been depressed for most of the day for over two years. He had poor appetite (or would overeat), dysthymia, insomnia, difficulty sleeping, low energy (or fatigue), low self-esteem, poor concentration, and feelings of hopelessness. He had no history of manic episodes and did not appear to meet criteria for bipolar disorder. He indicated that his father has depression and took sleeping pills. However, he and his father had never talked about the depression. The examiner concluded that the Veteran had a longstanding dysthymia, interspersed with major depressive episodes, and also meets criteria for generalized anxiety disorder.

Paxil and Prozac offered no relief of his depressive symptoms. He was prescribed Bupropion and that provided a little relief of his symptoms. He was interested in psychotherapy. Since 2000 he had been working but losing jobs. He had a bachelor's of science in business administration from the University of Kansas. He and his wife were still married (25 years but described as "rocky"). He had a grown son who was doing quite well and worked in Washington, DC. 

Mental status examination showed that he was casually dressed and communicated well. He was able to report his history in a logical and sequential fashion. He was alert and did not appear to be overly tense but he did appear to be depressed in appearance. He showed no particular mannerisms, gestures, twitches or tics. He was cooperative and maintained some eye contact and seemed to establish a level of rapport. He denied hallucinatory or depersonalization experiences. His thought content was goal directed. There was no evidence of tangential, circumstantial or rambling thinking. There was no evidence of thought blocking. Though he felt that people were against him, there was no evidence of thought insertion, withdrawal or broadcasting and there were no signs of formal thought disorder. He was fully oriented to time, place, person and purpose. He was able to remember two out of three common objects, able to spell the word "world" in reverse and was able to abstract two similarities and one proverb. On a 0-10 scale with 0 the worst he has ever felt, and 10 the best he has ever felt he scored himself as an 8. He was not suicidal or homicidal. 

The December 2009 report of VA examination documents the psychologist's review of the Veteran's psychiatric history. The Veteran's reported psychiatric symptoms included anxiety, depression and sleep impairment. It was noted that the Veteran had experienced brief period of symptom remission throughout the years. He reported his occupational functioning was fair to poor given his problems with anxiety, depressed mood, social isolation, multiple job changes and history of terminations related to his mental health symptoms.

Mental status examination showed that the Veteran was alert, oriented and cooperative. He maintained adequate eye contact. His thought process was tangential and thought content was without auditory hallucination, visual hallucination, suicidal ideation or homicidal ideation. He presented with an anxious mood with a consistent affect. During the examination, the Veteran responded in a logical manner. There was no impairment of thought process or communication. There were no delusions, hallucinations or inappropriate behavior. The psychologist documented suicidal ideation. The Veteran demonstrated ok maintenance of personal hygiene and activities of daily living. The Veteran subjectively reported that he had problems with short-term memory (e.g., difficulty remembering routine, well-learned work duties). With regard to impulse control, he reported having verbal outbursts and that over the course of his marriage he had pushed his wife up to 4-5 times, most recently within the past year. He had no obsessive or ritualistic behavior and his speech patterns were ok.

He reported that he experienced episodes of heightened anxiety in social situations which include a desire to flee and inability to effectively communicate. However, the psychologist noted that those symptoms did not meet diagnostic criteria to qualify for a panic attack/panic disorder. He reported that he experienced anxiety on a daily basis manifested by such symptoms as anxious mood, nervousness, irritability, racing thoughts, upper back/neck muscle tension, sleep disturbance and excessive worry thoughts. He also complained that he experienced depression on a daily basis with manifested symptoms including depressed mood, social isolation, feelings of hopelessness and worthlessness, guilty feelings, fluctuating appetite with weight changes, problems with concentration, sleep disturbance and suicidal ideation. He reportedly got no more than 2 to 4 hours of sleep a night with the occasional ability to get up to 6 hours with medication. He had problems falling asleep and sustaining sleep as racing worry thought interfered with sleep onset. He was significantly anxious and depressed as well as fatigued during the day.

Reportedly, he attempted college after high school but ended up dropping out after only 2 weeks due to inability to concentrate. He reported difficulty with occupational functioning beginning in the military and indicated that the stress of his job and feeling like he was being harassed at work (while being trained) influenced exacerbation of anxiety and depression. He noticed difficulty concentrating that interfered with his ability to successfully pass photo schooling requirements while in the military. After military discharge, he worked 17 different jobs and indicated that he experienced a combination of having been terminated (e.g. related to being deficient in social skills, being aggressive and having a short temper) and quitting the jobs. His reported longest period of employment was from November 1975 to March 1988 when he worked as a production operator at a chemical plant. He had been working since 2007 as a contracting officer. Historically, he reported that his occupational functioning had been impacted by his mental health disability as he had been prone to show up intoxicated (in the 1980s), had anxiety, depressed mood, felt harassed and work, was socially isolative and had problems concentrating. Over the past year, he had no absences or loss of employment related to his mental health disorder.

He reported that he had been married for 34 years. His irritability, depression, anxiety, emotional distance and lack of interest in sex had caused strain within their marital relationship. He had an adult son with whom he maintained an emotionally distant relationship. He reported that he was socially isolative and at work did not participate in any social activities. He requested that his co-workers not celebrate his birthday as he was quite anxious being the center of attention. He did not interact with co-workers outside of what was needed to get his job completed.

The psychologist concluded that the Veteran struggled with recurrent depression and anxiety which tended to vacillate with fluctuations in severity levels of psychosocial/occupational functioning. The diagnosis was major depressive disorder with significant anxiety. A GAF score of 50 was assigned for his major depressive disorder with significant anxiety.

In a January 2011 statement, the Veteran's treating VA psychiatrist concluded that his service-connected psychiatric disorder resulted in occupational and social impairment with deficiencies in many areas. The psychiatrist further explained that the Veteran's occupation and social impairment had resulted in reduced reliability and productivity due to his symptoms of sadness, slowness and difficulties understanding complex commands. Additionally, the psychiatrist noted that the Veteran's depression sometimes resulted in his having trouble in short and long term memory with some impairment in concentration. Also, the Veteran displayed disturbance in abstract thinking and had difficulties with social relationships as evidenced by his relationships with his co-workers. Thus, the psychiatrist concluded that the Veteran met the criteria for a 70 percent rating.

The November 2014 report of VA examination reflects diagnoses of moderate, recurrent major depressive disorder (MDD); persistent depressive disorder and generalized anxiety disorder. With regard to the major depressive disorder, the psychologist commented that symptoms of major depressive disorder have been present off and on since early adulthood. A moderate severity specifier was selected based upon a combination of symptom severity and functional impairment. While the Veteran reported severe distress levels, his occupational functioning remained intact and he has maintained relationships with his family.

With regard to the persistent depressive disorder, the psychologist commented that when a patient displays a single episode with continuous symptoms of major depressive disorder for a period of at least two years, that the diagnosis of persistent depressive disorder is also applicable and should be diagnosed in conjunction with MDD.

The psychologist explained that the Veteran's MDD accounts for symptoms including depressed mood, such as feeling sad, empty, and hopeless. It also accounts for loss of interest in activities, significant changes in weight, excessive guilt, thoughts of death, and suicidal ideation. The persistent Depressive Disorder includes the symptoms that occur during MDD episodes; however, it accounts for the symptoms continuously occurring for a period greater than 2 years. The generalized anxiety disorder includes symptoms of excessive worry about a number of things over at least 6 months, having difficulty controlling the worry, and muscle tension. MDD and generalized anxiety disorder share the following symptoms, thus these are not able to be attributed to one specific disorder. These include fatigue, difficulty concentrating, irritability, sleep difficulties, and impairment in work and social functioning. The psychologist concluded that the Veteran's psychiatric disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran reported that he continued to be married to his wife of 39 years. He indicated that his depressive symptoms have a negative influence on his relationship with her. He provided an example of being unable to be sexually intimate in the past (prior report indicated 20 years) due to his mood and now reports that health problems have hindered this as well. He indicated that his wife thinks she does not know him and perceives him as distant and detached. He described excessive guilt related to letting his family down in the past. On the positive, he reported that his desire to make amends with his family is a protective factor against him committing suicide.

He continued to have a relationship with his adult son described as emotionally-separated. He indicated that his son recently lost his job and got into serious legal trouble due to prescription medication abuse. He communicated that he worries frequently about his son's situation. He also stated that he has financially supported his son over the last year and spent approximately $100,000 dollars in doing so. He expressed significant concern that he no longer has the money to retire.

Additionally, the Veteran indicated that he prefers to be alone and does not like to be around people due to his feelings that people will judge him and his feelings of inferiority and excessive guilt. He avoided social functions and did not celebrate birthdays.

At work, his performance reviews and feedback were consistently positive and had been for several years. However, he felt unproductive at work and described frequent rumination, loss of interest, and low energy on the job, and indicated that it is a struggle to get to work (i.e., loss of motivation). He would shut the door to his office and stated that he was often unproductive. He denied utilizing sick days for mental health on a frequent basis. He expressed a belief that others are not aware of how much time he spends not working. He believed that he would not be able to continue working for much longer.

He reported that he tends to isolate himself from colleagues on the job due to discomfort being around other people. He also indicated that he tends to become angry and was becoming verbally aggressive with his supervisor on a weekly basis. While he reported that he occasionally got an unfavorable reaction, his reviews were generally positive and he had not experienced any disciplinary action for this behavior. In short, he had been able to maintain satisfactory work performance, albeit with significant strain in doing so. His functional status may be mitigated by the nature of his job (which allows him to work in isolation) and the support of his boss (who was reported to overlook the Veteran's irritable and sometimes inappropriate remarks). There are times on the job when, according to the Veteran, his productivity and the quality of his work suffers due to depressive and anxious symptoms. Nevertheless, he has continued to receive exceptional ratings on performance reviews, per his report.

Objectively, the MCMI-3 responses were valid, although some symptom exaggeration was possible. Overall, his responses were indicative of significant difficulties with major depression, persistent depression, and generalized anxiety. On the BDI-2 (a measure of depression), his score was indicative of severe depression (although this may be an overestimation given his MCMI-3 response style). He stated that his depressed mood is worse in the morning and improves slightly throughout the day. He had suicidal ideation but denied a plan to carry it out. He stated that he feels a strong need to be here for his family and thus will not commit suicide. He did indicate that if the medication he is currently taking for his cancer does not work, he may choose not to try alternatives such as chemotherapy. He also described significant anxiety symptoms including rumination, worry about several routine things, and an inability to control the worry. He feared that something awful might happen and stated that he was unable to relax. He also described physical symptoms including his heart pounding, sweating, and difficulty breathing. His scores on two measures of anxiety were indicative of severe anxiety; however, the estimates may be somewhat inflated due to his response style.

Symptoms of the Veteran's psychiatric disorder included depressed mood, anxiety, panic attacks more than once per week, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and suicidal ideation. The Veteran was pleasant and cooperative. He was oriented and his affect was congruent.

The psychologist concluded that the Veteran's depression had worsened since the previous evaluation in 2009, evidenced by his self-report of significant life stressors, self-identified difficulty coping with the stressors, his expression of prolonged depressive symptomology, and his profile meeting criteria for an additional anxiety disorder diagnosis which appeared to have also increased since December of 2009 and was now leading to significant difficulty in his everyday functioning. The psychologist found that the functional impairment of the Veteran's  mental health symptoms was best described as mild to moderate in occupational settings, moderate in familial relationships, serious in leisure pursuits, and severe in social integration.

In this case, the Board finds that the weight of the evidence, lay and medical, shows that the Veteran had major depression/severe anxiety symptoms such depressed mood, anxiety, panic attacks more than once per week, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and suicidal ideation.  He consistently reported impairment in social functioning in that he had a strained relationship with his wife, "emotionally-separated" relationship with his son and no real friends (due to his self-isolation).

Occupationally, he reported that his productivity and the quality of his work suffers due to depressive and anxious symptoms. He was able to maintain satisfactory work performance, albeit with significant strain in doing so; however, it is noted that his functional status was mitigated by the nature of his job (which allows him to work in isolation) and the support of his boss (who was reported to overlook the Veteran's irritable and sometimes inappropriate remarks). 

Additionally, the Veteran's treating VA psychiatrist concluded that his service-connected psychiatric disorder resulted in occupational and social impairment with deficiencies in many areas. The psychiatrist explained that the Veteran demonstrated symptoms of sadness, slowness and difficulties understanding complex commands. Additionally, his depression sometimes resulted in his having trouble in short and long term memory with some impairment in concentration. Further, the psychiatrist explained that the Veteran displayed disturbance in abstract thinking and had difficulties with social relationships as evidenced by his relationships with his co-workers. In short, the psychiatrist concluded that the Veteran met the criteria for a 70 percent rating.

Further, the Board noes that A VA psychologist assigned the Veteran a GAF score of 50 (in December 2009). This score is indicative of serious symptoms and serious impairment in social and occupational functioning. This GAF score is representative of the criteria for a rating of 70 percent.
  
Thus, the Board concludes that this evidence demonstrates that the Veteran's major depression/severe anxiety symptoms were productive of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships and finds that the service-connected disability picture more closely resembled the criteria for a 70 percent rating.

The Board is aware of the Veteran's challenge of the baseline severity of his pre-existing psychiatric disorder that was shown to be aggravated in service. However, given that the Veteran's depression was noted at his entrance into service on the March 1971 examination with documentation of suicidal ideation prior to that time, the Board declines to reduce the baseline severity to an amount less than 10 percent. See 38 C.F.R. § 3.310. Thus, in light of the 10 percent baseline offset a 60 percent rating, but no higher for the service-connected major depression/severe anxiety is warranted. 

The Board finds in reaching this conclusion that the overall severity of the service-connected major depression/severe anxiety is not shown to have significantly changed during the course of his appeal. In reaching this conclusion, the Board has not required that an exhaustive list of symptoms be met. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, the Board finds the 60 percent rating (70 percent minus 10 percent baseline) is indicative of the Veteran's overall disability picture, reflecting the effects of his major depression/severe anxiety on social and occupational impairment. 

The weight of the evidence does not establish that the service-connected major depression/severe anxiety has caused total occupational and social impairment.  The symptoms required for a 100 percent rating are not shown. Although the Veteran had passing suicidal ideation, he has no plan or intent. Additionally, he had no homicidal ideation, intent or plan. Further, the weight of the evidence demonstrates that the Veteran has behaved appropriately during examinations. Additionally, he has no interference with performing activities of daily living and there was no indication of an inability to perform activities of daily living. In this regard, the Veteran consistently presented with appropriate appearance and hygiene. Finally, he had no impairment in his orientation. While there is evidence of social impairment, the weight of the evidence does not demonstrate total social impairment.  Thus, the Board finds that the weight of the evidence does not demonstrate that a 100 percent schedular rating is warranted in this case. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013).   

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321. Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's major depression/severe anxiety is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria found in 38 C.F.R. § 4.130 specifically provide for disability ratings based on a combination of history, clinical findings, and symptomatology. In this case, considering the lay and medical evidence, the Veteran's disability has manifested symptoms including depressed mood, anxiety, panic attacks, mild memory loss, disturbance of motivation and mood, difficulty with relationships and difficulty in establishing and maintaining effective work and social relationships. These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The levels of occupational and social impairment are also explicitly part of the schedular rating criteria. In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Thus, referral for extraschedular consideration is not required. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In any event, the evidence reflects that the Veteran has been in receipt of a schedular 100 percent rating since June 11, 2006 (the entire period of the appeal).  20, 2013.  The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008); however, the facts in this case are distinguishable from Bradley, which involved the assignment of a TDIU (total rating) based on a "less than total" (70 percent) disability rating with subsequently claimed additional orthopedic disabilities that combined to 60 percent.  The instant case, however, is distinguishable from Bradley in that here, the Veteran is in receipt of a 100 percent schedular rating, effective for the entire rating period.  Any TDIU granted would necessarily be based on all the service-connected disabilities.  See 38 C.F.R. § 4.16 .  If the Veteran were subsequently to be awarded a TDIU based on his service-connected disabilities, of which one is already rated at 100 percent, it would impermissibly result in the same disabilities being "counted twice" in the assignment of a total rating.  See generally 38 C.F.R. § 4.14  (2014).  Thus, the issue of entitlement to a TDIU is therefore moot.  See also Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).


ORDER

An increased rating of 60 percent, but no higher for the service-connected major depression/severe anxiety is granted subject to regulations governing the payment of monetary awards.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


